UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4873


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT L. GILLIKIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-01340-PMD-1)


Submitted:   March 23, 2011                 Decided:   April 11, 2011


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant  Federal   Public   Defender,
Charleston, South Carolina, for Appellant.      Robert Nicholas
Bianchi, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert    L.    Gillikin    pled   guilty     to    possession    of    a

firearm after a felony conviction, in violation of 18 U.S.C.

§ 922(g)(1)      (2006),       and    possession    of     stolen     firearms,      in

violation of 18 U.S.C. § 922(j) (2006).                      The district court

sentenced Gillikin as an armed career criminal to a 235-month

term of imprisonment.               Gillikin’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

the adequacy of the Fed. R. Crim. P. 11 hearing and the district

court’s designation of Gillikin as an armed career criminal.

Gillikin was informed of his right to file a pro se supplemental

brief, but he did not do so.             We affirm.

              Counsel    challenges       the    adequacy        of   the   Rule     11

hearing, but she points to no specific error.                     Because Gillikin

did not move in the district court to withdraw his guilty plea,

our review is for plain error.                 United States v. Martinez, 277

F.3d   517,    525     (4th    Cir.    2002).      To   establish     plain    error,

Gillikin “must show:            (1) an error was made; (2) the error is

plain; and (3) the error affects substantial rights.”                          United

States v. Massenburg, 564 F.3d 337, 342-43 (4th Cir. 2009).

              Although        the     district     court     did      not     discuss

specifically     that     it    must    consider    the    18    U.S.C.     § 3553(a)

(2006) factors in fashioning a sentence, as required by Fed. R.

                                           2
Crim. P. 11(b)(1)(M), we conclude that this omission did not

affect Gillikin’s substantial rights.                     See Massenburg, 564 F.3d

at   343   (providing          standard).          Moreover,       the    district     court

otherwise complied with Rule 11 in accepting Gillikin’s guilty

plea and ensured that the plea was knowing and voluntary and

supported    by     a    sufficient       factual     basis.         United       States   v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

             Counsel      also     questions        whether       the     district     court

properly      determined          that        Gillikin       had        three      predicate

convictions for violent felonies qualifying Gillikin as an armed

career     criminal      under     18     U.S.C.     § 924(e)        (2006).         Because

Gillikin did not object at sentencing to his classification as

an armed career criminal, our review is for plain error.                                   See

Massenburg,    564       F.3d    at     342-43.      In     the    sentencing       context,

Gillikin must demonstrate “that he would have received a lower

sentence     had    the        error    not    occurred.”            United       States   v.

Hargrove,     625       F.3d     170,    184-85      (4th     Cir.       2010)     (internal

quotation marks omitted).

             Our review of the record leads us to conclude that,

applying a modified categorical approach, see Taylor v. United

States, 495 U.S. 575, 602 (1990), Gillikin had three qualifying

predicate     convictions         for     violent      felonies,         as      defined    by

§ 924(e)(2)(B).          Specifically, Gillikin was convicted in 1993 of

burglarizing two different residences several days apart, and

                                               3
these convictions constitute two separate predicate offenses for

purposes of § 924(e).              See United States v. Thompson, 421 F.3d

278,    285    (4th     Cir.    2005)   (holding     that      “the   term   ‘occasion’

under [§ 924(e)] necessarily includes burglaries . . . , which

were committed on distinct days in separate towns in different

homes”).       Gillikin also was convicted in 1989 of burglary of a

residence.         Although the presentence report did not indicate the

source       the   probation       officer       relied   to     conclude     that    the

conviction was a violent felony, see Shepard v. United States,

544    U.S.    13,    20-21      (2005)    (discussing      documents        courts   may

consider), the district court “was entitled to rely upon the

[presentence report] because it bears the earmarks of derivation

from Shepard-approved sources such as the indictments and state-

court       judgments    from     his     prior    convictions,       and,    moreover,

[Gillikin] never raised the slightest objection either to the

propriety of its source material or to its accuracy.”                         Thompson,

421 F.3d at 285.               Thus, the district court properly sentenced

Gillikin as an armed career criminal. *




        *
       We note that the presentence report indicated Gillikin had
a prior conviction for breaking and entering into a residence in
North Carolina, which also qualified as a predicate violent
felony conviction. See United States v. Thompson, 588 F.3d 197,
202 (4th Cir. 2009), cert. denied, 130 S. Ct. 1916 (2010);
Thompson, 421 F.3d at 283-84 (same).



                                             4
            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.    We therefore affirm the district court’s judgment.

This court requires that counsel inform Gillikin, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Gillikin requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Gillikin.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     5